         Case 6:20-cv-01149-ADA Document 15 Filed 03/29/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  BE LABS INC.,

                Plaintiff                            Case No. 6:20-cv-01149-ADA


                v.
                                                     JURY TRIAL DEMANDED
  ACCTON TECHNOLOGY
  CORPORATION,

                Defendant


                            CASE READINESS STATUS REPORT

       Plaintiff BE Labs Inc. (“Plaintiff”) and Defendant Accton Technology Corporation

(“Defendant”) and hereby provide the following status report in advance of the Case Management

Conference (“CMC”).

                                 FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on December 16, 2020 [Dkt. 1]. There have been no

extensions to file an answer or otherwise respond to Plaintiff’s Complaint.

                             RESPONSE TO THE COMPLAINT

       Defendant filed Answer to Complaint on March 22, 2021 [Dkt. 10].

                                    PENDING MOTIONS

       There are no pending motions.




CASE READINESS STATUS REPORT
          Case 6:20-cv-01149-ADA Document 15 Filed 03/29/21 Page 2 of 3




                     RELATED CASES IN THIS JUDICIAL DISTRICT

       The following cases are related, in that they all involve the Plaintiff and the same and/or

similar patents.

              BE Labs, Inc. v. ASUSTeK Computer Inc., Case No. 6-20-cv-00629-ADA (W.D.
               Tex.) (filed July 13, 2020).

              BE Labs, Inc. v. TP-Link Technology Co., Ltd., Case No. 6-20-cv-01150 (W.D. Tex.)
               (filed December 16, 2020).

              BE Labs, Inc. v. Sercomm Corporation, Case No. 6-21-cv-00072 (W.D. Tex.)
               (filed January 25, 2021).

              BE Labs, Inc. v. Arista Networks, Inc., Case No. 6-21-cv-00219 (W.D. Tex.) (filed
               March 8, 2021).

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted two patents and two claims against Defendant. Plaintiff has not

served its Preliminary Infringement Contentions.

                       APPOINTMENT OF TECHNICAL ADVISOR

       The parties do not request a technical adviser to be appointed to the case to assist the Court

with claim construction or other technical issues.

                               MEET AND CONFER STATUS

       Plaintiff and Defendant met and conferred. The parties have no pre-Markman issues to

raise at the CMC.



 Dated: March 29, 2021                         Respectfully submitted,

                                               s/ Isaac Rabicoff
                                               Isaac Rabicoff

CASE READINESS STATUS REPORT                     2
        Case 6:20-cv-01149-ADA Document 15 Filed 03/29/21 Page 3 of 3




                                    Rabicoff Law LLC
                                    5680 King Centre Dr, Suite 645
                                    Alexandria, VA 22315
                                    773-669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    BE Labs Inc.


                                    s/
                                    William E. Davis , III
                                    The Davis Firm, PC
                                    213 N. Fredonia Street, Suite 230
                                    Longview, TX 75601
                                    903-230-9090
                                    Email: bdavis@davisfirm.com

                                    Counsel for Defendant
                                    Accton Technology Corporation




CASE READINESS STATUS REPORT          3
